DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is sent in response to Applicant’s communication received on 09/05/2019 for application number 16/491,312. The Office herby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 02/07/2020 is in accordance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendments
3.	The preliminary amendments filed 09/05/2019 has been entered and made of record.
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen et al., [US Pub.No.: 2015/0049904 A1].

Re. Claim 1, Sen discloses:
A goods information obtaining device for obtaining goods information within a shelf unit [Computer vision based hardware and/or software (such as color filters and shape filters) can analyze images sensed by the camera |0020], comprising: at least one reflector [mirrors (such as mirrors 102a, 102b, and 102c) can be mounted at shelf edges |0020]; 
and at least one image sensor for sensing a reflection image of goods within the shelf unit that are reflected one or more times by the at least one reflector [as pan-tilt-zoom (PTZ) camera 104 for sensing goods located on a shelves and the reflection goods information |Fig.1 el 104, 0020].

Re. Claim 2, Sen discloses:
wherein each of the at least one reflector comprises a plane mirror or a convex mirror [reflector is a convex mirror 102a-c |0020].

Re. Claim 3, Sen discloses:
wherein the at least one image sensor comprises a plurality of image sensors [camera 104 has a plurality image sensor Fig.1], and viewing angles of lenses of the plurality of image sensors adjoin or partially coincide each other at a coverage area of the at least one reflector [dotted lines represent a plurality of viewing angles  Fig.1 el 104].

Re. Claim 4, Sen discloses:
a driver for driving the at least one image sensor or the at least one reflector to move [PTZ control module | 0028], such that a viewing angle of a lens of each of the at least one image sensor covers reflection images of different portions of the goods on the at least one reflector at different moments [Fig.1 strategically positioned to reduce or completely remove constraints on viewing angles | 0021].

Re. Claim 5, Sen discloses:
A shelf, comprising: a shelf unit for containing goods [shelf unit for storing goods |0022-0023];
[Computer vision based hardware and/or software (such as color filters and shape filters) can analyze images sensed by the camera |0020].

Re. Claim 6, Sen discloses: 
wherein the at least one reflector is located on one side of a top of the shelf unit close to the goods [mirrors located on top and alongside shelves |Fig. 1, 0022], and each of the at least one image sensor comprises a lens [Camera 104 comprises a lens], wherein the lens has a viewing angle covering at least a portion of the at least one reflector [camera 104 covers more than one reflector |Fig. 1, 0020].

Re. Claim 7, Sen discloses: 
wherein the lens has a height no higher than a height of the goods [camera height adjustable based viewing needs of the user and space comprising shelves| 0020].

Re. Claim 8, Sen discloses:
wherein the height of lens is configured to be flush with a bottom plane of the shelf unit [The camera can be configured to pan, tilt, and zoom in on the mirrors to sense opposite shelf facings along lengths of aisles| 0020].

Re. Claim 9, This claim is interpreted and rejected for the same reason set forth in claim 8.

Re. Claim 10, This claim is interpreted and rejected for the same reason set forth in claim 9.

Re. Claim, Sen discloses:
wherein the at least one reflector comprises: a first reflector, located on one side of a top of the shelf unit close to the goods [mirror is located on one side of a top a shelf | Fig.1]; 
and a second reflector, located on one side opposite to the first reflector [second reflector | Fig.1]; 
wherein each of the at least one image sensor comprises a lens having an orientation configured such that a viewing angle of the lens covers at least a portion of the second reflector [camera 104 covers more a second reflector |Fig. 1, 0020].

Re. Claim 13, Sen discloses:
wherein the at least one reflector is located external to the shelf unit [a system may include a plurality of mirrors configured in a space so that the plurality of mirrors reflects a plurality of views of structures in the space | 0009].

Re. Claim 14, Sen discloses:
A shelf managing system [shelf management |0030], comprising: the goods information obtaining device according to claim l [Computer vision based hardware and/or software (such as color filters and shape filters) can analyze images sensed by the camera |0020]]; 
and a processor for processing the reflection image [The processor can also determine an attribute of the structures according to the identified mirror and the data representing the view reflected by the mirror |abstract].


wherein the processor is configured to perform at least one of the following operations: analyzing the reflection image to obtain goods information related to placement within the shelf unit [The processor can also determine an attribute of the structures according to the identified mirror and the data representing the view reflected by the mirror| abstract];
stitching reflection images to form a complete reflection image of the goods within the shelf unit [Fig.4 multiple reflected images from multiple reflectors are used to form a complete reflection image of goods positioned on shelf unit |Fig.1 and Fig.4]; 
or detecting whether the goods placed within the shelf unit are out of stock or are wrong goods according to the reflection image [a stock level assessment module, a scene change assessment module, and other types of in-camera analytics modules |0028]

Re. Claim 16, Sen discloses:
A shelf managing system [shelf management |0030], comprising: the shelf according to claim 5[shelf unit for storing goods |0022-0023]; 
and a processor for processing the reflection images [The processor can also determine an attribute of the structures according to the identified mirror and the data representing the view reflected by the mirror| abstract].

Re. Claim 17, This claim is interpreted and rejected for the same reason set forth in claim 15.

Re. Claim 18, Sen discloses:
A shelf managing method, comprising: sensing by an image sensor a reflection image of goods within a shelf unit that are reflected one or more times by at least one reflector [as pan-tilt-zoom (PTZ) camera 104 for sensing goods located on a shelves and the reflection goods information |Fig.1 el 104, 0020];
analyzing the reflection image to obtain goods information related to placement within the shelf unit [Computer vision based hardware and/or software (such as color filters and shape filters) can analyze images sensed by the camera |0020].

Re. Claim 19, Sen discloses:
judging whether the goods placed within the shelf unit are out of stock or are wrong goods according to the goods information related to placement [a stock level assessment module, a scene change assessment module, and other types of in-camera analytics modules |0028].

Re. Claim 20, Sen discloses: 
stitching reflection images to form a complete reflection image of the goods within the shelf unit [Fig.4 multiple reflected images from multiple reflectors are used to form a complete reflection image of goods positioned on shelf unit |Fig.1 and Fig.4].

Allowable Subject Matter
6.	Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488